DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Skjaerseth et al. (US 20160040490) in view of Palidis (US 20040211598).
Regarding claims 1 and 18: Skjaerseth discloses a mast assembly 66 for a drilling rig and a method comprising a mast 66, a lower drilling machine (LDM) 60, the LDM coupled to and movable vertically relative to the mast, an upper drilling machine (UDM) 68, the UDM coupled to and movable vertically relative to the mast, and an upper mud assembly (UMA) 72, 76, 78, the UMA coupled to and movable vertically relative to the mast (movable with 68) (Fig. 2; [0019], [0070]-[0072]).

Regarding claim 4: Skjaerseth discloses that the UMA comprises a drilling mud supply pipe (Fig. 2). 
Regarding claims 5 and 6: Skjaerseth discloses that the UDM and LDM further comprise clamps and slips ([0071] - tongs are known to have clamps and slips).
Regarding claim 8: Skjaerseth discloses a continuous drilling unit (CDU) mechanically coupled to the LDM (Fig. 2; [0072]). 
Regarding claim 9: Skjaerseth, as modified by Palidis, does not explicitly disclose that the UMA is in a third subunit of the mast when the mast is in the transport configuration. However, as discussed above, at the time the invention was made, it In re Einstein, 8 USPQ 167. 
Regarding claim 10: Skjaerseth discloses that the UMA comprises a drilling mud supply pipe adapted to supply drilling fluid to a tubular member gripped by the UDM defining an upper flow path (Fig. 2; [0072]). 
Regarding claims 11 and 13: As discussed above, the examiner finds that the UDM and LDM comprise clamps and slips as Skjaerseth discloses tongs which are notoriously well-known to have clamps and slips. For substantially similar reasons, the examiner finds that at the time the invention was made, it would have been obvious that the tongs disclosed by Skjaerseth comprise (or can comprise) UDM and LDM clamps adapted to engage a tubular member to allow the UDM and LDM to rotate the tubular member and UDM and LDM slips positioned to engage the tubular member to allow the 
Regarding claims 12 and 14: As discussed above, the examiner finds that the UDM and LDM comprise clamps and slips as Skjaerseth discloses tongs which are notoriously well-known to have clamps and slips. For substantially similar reasons, the examiner finds that at the time the invention was made, it would have been obvious that Skjaerseth discloses that the tubular member engaged by the UDM and LDM clamps and slips are aligned with the racks of the mast (see above; Fig.2).
Regarding claim 16: Skjaerseth, as modified by Palidis, discloses a method of rigging-down a mast assembly comprising moving an LDM downward into a first subunit of a mast in a vertical position, moving a UDM downward into a second subunit of the mast, moving a UMA into a third subunit of the mast, moving the mast into a horizontal position and disconnecting the first, second, and third subunits of the mast (Skjaerseth - (Fig. 2; [0019], [0028]-[0048], [0070]-[0072]; Palidis - (Figs. 6-9; [0056], [0067]-[0071]). As discussed above, the examiner finds that Skjaerseth, as modified by Palidis, discloses various mast sections carrying various rig components. For substantially similar reasons, the examiner finds that at the time the invention was made, it would have been obvious that a method of rigging-down a mast assembly can comprise moving an LDM downward into a first subunit of a mast in a vertical position, moving a UDM downward into a second subunit of the mast, moving a UMA into a third subunit of the mast. Further, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. 
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Skjaerseth et al. (US 20160040490) and Palidis (US 20040211598), as applied to claim 1 above and further in view of Taggart et al. (US 20150259984).
Skjaerseth and Palidis disclose the invention substantially as claimed and as discussed above.
Regarding claim 2: Skjaerseth discloses that the mast further comprises a rack 64, and that the LDM, UDM, and UMA each move along the rack (Figs. 6-9; [0067]-[0071]). However, Skjaerseth, as modified by Palidis, does not explicitly disclose that the LDM, UDM, and UMA each further comprise a pinion engaged with the rack. Taggart discloses that components can comprise a pinion engaged with the rack to move along a rig rack (Figs. 1-3; abstr.; [0014]-[0018], [0072]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the rig of Skjaerseth, as modified by Palidis, so as to comprise a rack, and that the movable components comprise a pinion engaged with the rack as taught by Taggart. As it is notoriously known in the art that rig components must traverse up and down the rig, as Skjaerseth teaches a rig with a track but does not teach explicit track details, and as Taggart provides a track that moves components by pinions, it would have been within routine skill to have selected a specific mechanism for traversing the rig track from a finite selection of such configurations. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
 the mast is adapted to pivot relative to a drilling rig at one or more mast pivot points (Taggart - abstr.; [0006]). 
Allowable Subject Matter
Claims 3, 15, 17, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krohn et al. (US 20130192895), Reddy et al. (US 20140262518), Donnally et al. (US 9441423), Kondue et al. (US 20160010323), Haugen et al. (US 7107875), and Riddle net al. (US 20100193247) each disclose various claimed features such as upper and lower drilling machines, portable rigs having multi-part masts, rig tracks/racks, and continuous drilling capabilities. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/2/2021